IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE STATE OF NEVADA,                                  No. 69905
                                  Appellant,
                              vs.
                STUART WILLIAM BALCH,                                          FILED
                                  Respondent.
                                                                               MAR 1 7 2016
                                                                             TRACE K LTNDEMAN
                                                                          CLERK OF SUPREME COURT
                                     ORDER DISMISSING APPEAL              BY
                                                                               DEPUTY CLERKO


                            This is an appeal from a district court order granting a motion
                to suppress evidence. Second Judicial District Court, Washoe County;
                Connie J. Steinheimer, Judge.
                            Appellant has filed a notice of withdrawal of appeal. We elect
                to treat the notice as a motion to withdraw this appeal voluntarily. Cause
                appearing, we grant the motion, and we
                            ORDER this appeal DISMISSED.




                                        Hardesty


                                                                                        J.
                Saitta                                    Pickering



                cc: Hon. Connie J. Steinheimer, District Judge
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Law Office of Taznmy M. Riggs, PLLC
                     Stuart William Balch
                     Washoe District Court Clerk
SUPREME COURT
      OF
    NEVADA

10) 1947A   e                                                                          - 0250o